Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10 & 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns (20160188977). 
With regarding claims 1, Kearns discloses a robotic system (a robot 100, see Fig.1), comprising: 
a first sensory module comprising a first set of sensors configured to collect data corresponding to internal or external characteristics of the robotic system and a first processor, wherein the first sensory module is configured to couple to body of the robotic system (imaging sensors 450 coupled or decoupled of the robot’s module body 310, see at least [0075]+); 
the chassis or body of the robotic system comprising an additional set of sensors not on the first sensory module and at least one additional processor on the chassis or body (a proximity sensors 410, coupled to the body of the robot for presenting the robot’s movement, see at least [0082]-[0085]+); 
a non-transitory computer readable storage medium comprising computer readable instructions embodied thereon; and the at least one processor on the chassis or body is configured to execute computer readable instructions to (a controller 500, see at least [0069] +), 
perform a first set of autonomous tasks by producing a first computer readable map of an environment using data from the additional set of sensors not on the first sensory module, wherein the additional set of sensors is in communication with the at least one processor on the chassis or body, based on computer readable instructions associated with the additional set of sensors, and the first processor on the first module (a surveillance report 1010, see at least [0065]-[0067]+ & in some implementations, the control system 510 builds a local map 900 of obstacles 902 in an area near the robot 100, map 900 is updated, see at least [00132]+).  
Kearns is silent about the sensor modules (imaging sensor 450 and proximity sensor 410, and etc. shown in Fig.4), each has its own processor.  However, it is noted that the sensor system 450 and proximity senor 410 providing images and map data to the robot controller 500, the sensor systems is obviously having processors in order to provide images, data, and etc.  For this reason, Kearns is obvious suggestively, if not anticipatory, of the claimed subject matter.

With regarding claim 2, Kearns teaches that the robotic system of claim 1, wherein, the first sensory module comprises a connection interface coupled to a respective connection interface of the robotic system (interface 140, see at least [0072]+) .  

With regarding claim 3, Kearns teaches that the robotic system of claim 2, wherein, the connection interface of the first sensory module is configured based in part on a shape of the chassis or body of the robotic system (see at least [0071]-[0072]+).  

see at least [0075]+).  

With regarding claim 5, teaches that the robotic system of claim 1, wherein, the first sensory module is inoperable prior to being coupled to the at least one processor on the chassis or body (see at least [0075]-[0076]+).  

With regarding claim 6, Kearns teaches that the robotic system of claim 1, further comprising: a second different sensory module coupled to the first sensory module, the first and second sensory module being in communication with the at least one processor of the robotic system (see at least [0086]-[0087]+).  

With regarding claim 7, Kearns teaches that the robotic system of claim 1, wherein the at least one processor of the robotic system is further configured to execute the instructions to: perform a second set of autonomous tasks with the first sensory module coupled to the at least one processor on the chassis or body, the second set of autonomous tasks -3-includes all of the tasks of the first set of tasks and one or more additional tasks based on the second computer readable map (see at least [0132]-[0134]+).  

With regarding claim 8, Kearns teaches that the robotic system of claim 1, wherein, the first sensory module includes one of a camera and lights component, a light- detecting (see at least [0095]+).  

With regarding claim 9, Kearns teaches that the robotic system of claim 1, wherein, the first sensory module includes one or more processors configured to, receive computer readable instructions received by the at least one processor of the robotic system, and execute the computer readable instructions (see at least Fig.4).  

With regarding claim 10, Kearns teaches that the robotic system of claim 9, wherein the execution of the computer readable instructions by the one or more processors of the first sensory module configures the one or more processors of the first sensory module to execute an image recognition model, the image recognition model is configured to identify features in images captured by either the first set of sensors on the first sensory module or the additional set of sensors (controller 500 uses sensory inputs for creating an object map, see at least [0095]+).

With regarding claim 20, discloses a method for being performed by a robotic system (a robot 100 as shown in Fig.1A), comprising:
-6-collecting, by a first set of sensors on a first sensory module, data corresponding to internal or external characteristics of the robotic system (imaging sensors 450 coupled or decoupled of the robot’s module body 310, see at least [0075]+); 
collecting, by an additional set of sensors on a chassis or body of the robotic system, data corresponding to internal or external characteristics of the robotic system (a proximity sensors 410, coupled to the body of the robot for presenting the robot’s movement, see at least [0082]-[0085]+); 
performing, by at least one processor on the chassis or body of the robotic system upon execution of computer readable instructions associated with the additional set of sensors not on the first sensory module in communication with the processor, stored on a non-transitory computer readable medium, a first set of autonomous tasks by producing a first computer readable map of an environment using data from [[an]]the additional set of sensors not on the first sensory module; and producing, by a processor associated with the first sensory module upon execution of associated with the first set of sensors on the first sensory module and computer readable instructions associated with the additional set of sensors not on the first sensory module, a second computer readable map based on data from the first set of sensors on the first sensory module and the additional set of sensors (a surveillance report 1010, see at least [0065]-[0067]+ & in some implementations, the control system 510 builds a local map 900 of obstacles 902 in an area near the robot 100, map 900 is updated, see at least [00132]+).  
Kearns is silent about the sensor modules (imaging sensor 450 and proximity sensor 410, and etc. shown in Fig.4), each has its own processor.  However, it is noted that the sensor system 450 and proximity senor 410 providing images and map data to the robot controller 500, the sensor systems is obviously having processors in order to provide images, data, and etc.  For this reason, Kearns is obvious suggestively, if not anticipatory, of the claimed subject matter.

(interface 140, see at least [0072]+).  

With regarding claim 22, Kearns teaches that the method of claim 21, wherein the connection interface of the first sensory module is configured based in part on a shape of a chassis or body of the robotic system (see at least [0071]-[0072]+).  

With regarding claim 23, Kearns teaches that the method of claim 22, wherein the first sensory module is coupled and decoupled from the robotic system without modifications to [[a]]the chassis of the robotic system (see at least [0075]+).  

With regarding claim 24, Kearns teaches that the method of claim 20, wherein the first sensory module is inoperable prior to being coupled to the at least one processor on the chassis or body of the robotic system (see at least [0075]-[0076]+).  

With regarding claim 25, Kearns teaches that the method of claim 20, further comprising: coupling a second different sensory module, the second sensory module being coupled to the first sensory module, the first and second sensory module being in communication with the at least one processor of the robotic system (see at least [0086]-[0087]+).  

see at least [0132]-[0134] +).  

With regarding claim 27, Kearns teaches that the method of claim 20, wherein the first sensory module includes one of a camera and lights component, a light-detecting and ranging sensory component, a depth camera component, or one or more internal monitoring sensor components (see at least [0095]+).  

With regarding claim 28, Kearns teaches that the method of claim 20, wherein the first sensory module includes one or more processors configured to receive the computer readable instructions received by the at least one processor of the robotic system (see Fig.4).  

With regarding claim 29, Kearns teaches that the method of claim 28, wherein the execution of the computer readable instructions by the one or more processors of the first sensory module configures the one or more processors of the first sensory module to execute an image recognition model, the image recognition model is configured to identify features in images captured by either the first set of sensors on the sensory (controller 500 uses sensory inputs for creating an object map, see at least [0095]+).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roh (20200130197) discloses a moving robot which capable of providing people with various guides and services in a public place (see the abstract).
Larson (20200278689) discloses an UAV for responding to situations (see the summary).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NGA X NGUYEN/Primary Examiner, Art Unit 3662